Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.	This communication is in response to the RCE of 1/19/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1-12, 15-21, 31-35 are currently pending in the application.

Allowable Subject Matter
3.         Claims 1-12, 15-21, 31-35 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, 20 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose indicating a timing of the transmission to the receiving device, wherein the portion of the TTI is determined based at least in part on a transmission switching event occurring during the TTI; and identifying the transmission switching event as occurring during the TTI: and identifying an unavailable portion of the TTI, the unavailable portion of the TTI having a second duration based at least in part on a switching duration of the transmission switching event, wherein the portion of the TTI available for the transmission is determined based at least in part on the unavailable portion of the TTI. It is noted that the closest prior art, Li et al. (US 2018/0176912), in view of Yin et al. (US 2017/0223702) discloses a data transmission method where a base station determines a data transmission resource, where the data transmission resource is a short-TTI data transmission resource less than a length of one subframe. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

5.	32, 34 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose indicating a timing of the transmission to the receiving device, wherein the portion of the TTI is determined based at least in part on a transmission switching event occurring during the TTI, wherein the transmission switching event comprises: switching from a first transmission according to a first radio access technology (RAT) to a second transmission according to a second RAT, or switching from the second transmission according to the second RAT to the first transmission according to the first RAT; and further comprising: restricting the wireless communication device from transmitting based at least in part on a timing difference between the first transmission based at least in part on the first RAT and the second transmission based at least in part on the second RAT. It is noted that the closest prior art, Li et al. (US 2018/0176912), in view of Yin et al. (US 2017/0223702) discloses a data transmission method where a base station determines a data transmission resource, where the data transmission resource is a short-TTI data transmission 

6.	33, 35 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose indicating a timing of the transmission to the receiving device, wherein the portion of the TTI available is determined based at least in part on a timing difference between a first transmission based at least in part on a first radio access technology (RAT) and a second transmission based at least in part on a second RAT. It is noted that the closest prior art, Li et al. (US 2018/0176912), in view of Yin et al. (US 2017/0223702) discloses a data transmission method where a base station determines a data transmission resource, where the data transmission resource is a short-TTI data transmission resource less than a length of one subframe. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

	
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473